Citation Nr: 1823983	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) prior to November 23, 2016.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Board remanded the matter of TDIU to the RO for extraschedular consideration.  In a February 2017 rating decision, a 100 percent rating for posttraumatic stress disorder (PTSD) was granted effective November 23, 2016.  As PTSD is the Veteran's only service-connected disability, TDIU is moot from November 23, 2016 to the present.  Accordingly, the period on appeal is as reflected above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the period prior to November 23, 2016, the Veteran's PTSD did not meet the scheduler criteria for a TDIU.

2.  Prior to November 23, 2016, the evidence does not show that the service-connected PTSD precludes him from obtaining and maintaining substantial gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU prior to November 23, 2016 are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria and Analysis

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Even if a veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's only service-connected disability is PTSD that is rated 50 percent disabling prior to November 23, 2016.  As of this date, a 100 percent rating was assigned and the question of TDIU from that point on is moot.  Therefore, for the period prior to November 23, 2016, the claim may only be considered on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an "extra-schedular rating" under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As a consequence of the Board's June 2016 remand, the matter was referred to the Director of Compensation and Pension, who made a decision that denied entitlement to an extra-schedular TDIU in June 2017.  Although the Board is required to obtain the Compensation Service Director's decision before awarding extra-schedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).

On a November 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran notes he has been unable to secure substantially gainful employment due to his service-connected PTSD.  The Veteran states he last worked fulltime in December 2009 as a construction worker.  The Veteran worked approximately 16 hours per week.  The Veteran reports two years of college with no additional training.  A November 2016 VA Form 21-4192 from his last employer notes the Veteran was last employed in December 2009 and was laid off due to lack of work.

Statements from the Veteran and his wife indicate he has held many jobs over the years that he usually lost due to being fired or laid off.  His wife reported he held a job for six years until he was fired after a customer said he was crazy and afraid of him.  She believed he was able to hold the job for so long because he had little contact with people.  See Buddy/Lay Statement received in March 2013 and Correspondence received in March 2014.  They attribute his inability to obtain and maintain a job to his PTSD.

The evidence shows that as early as August 2007, the Veteran reported having problems with authority and indicated his work history involved getting laid off, fired, or terminated.  See Medical Treatment record - Government Facility received in December 2007.  He reported having many periods of employment and unemployment, and that he had been fired for "making bad choices."  The primary reason for being fired in the past was for an attitude problem.  See VA Examination received in October 2008.  

Records in August and October 2007 show that he was employed installing fireplaces and that he had been hired two years earlier.  The Veteran reported having a very poor memory and never being able to complete anything except on his job.  He had difficulties with his boss and hated his job.  The treatment record noted one of his strengths was that he had been able to maintain full time work.  See Medical Treatment record - Government Facility received in December 2007 and CAPRI records received in June 2017.  The evidence also suggests that he lost this job in April 2008 due to a change in the economy.  See VA Examination received in October 2008.

A May 2008 treatment record shows that he reported being unable to enough work and that he was voluntarily laid off from work because he was unable to cope.  See CAPRI records received in June 2017.  

On October 2008 VA examination, the clinician evaluated the Veteran's mental health symptoms and indicated the Veteran's disability would only cause mild decrease in work efficiency and the ability to perform occupational tasks only during periods of significant distress.  See VA Examination received in October 2008.

An October 2011 Vet Center treatment summary indicates the Veteran was seen from December 2008 to June 2009.  His reported symptoms were anxiety, depressed mood, poor energy, concentration problems, and inability to complete home project tasks.  See Medical Treatment Record - Non-Government Facility received in October 2011.

The Veteran was working part-time in March 2009.  He reported that he did not want to continue in his job because of the danger of climbing on rooftops; he wanted a safer job.  At the time, he was still only finding work one to three days per week.  A June 2010 record indicates the Veteran's medication was moderately effective but that that due to psychosocial stressors it would not be able to replace the dysfunction of being unemployed, but that it might help motivate him to look for work.  In May 2011, the Veteran indicated that he did not have a good attitude working for others and did his best when self-employed.  He enjoyed working as a handyman and looked forward to expanding his own business.  In October 2011, he continued to work as a handyman while looking for other employment.  He was depressed about an article that indicated how employers did not want to hire people who were in their 50's and 60's.  In February 2012, he was still doing odd jobs, but unable to find other employment.  See CAPRI records received in June 2017.

In June 2014, the Veteran's physician summarized the treatment in 2011 and based on a review of the progress notes opined that the Veteran had clinically significant disturbances in mood, motivation, sleep and ability to concentrate.  See Medical Treatment record - Government Facility received in October 2014.
On September 2011 VA examination, the Veteran's main symptoms were poor sleep and irritability.  Anger issues were significantly decreased over the past few years due to medication.  No impairment in communication or dysfunctional behavior patterns was observed.  Abstract reasoning, concentration and memory were within normal limits.  He reported being unemployed for the past four years, which he attributed to the poor economy.  See C&P Exam received in November 2011.  

Treatment records in 2012 note fair to poor concentration, anxiety, family stress, and insomnia.  Records in 2013 show he endorsed a depressed mood, anxiety, irritability, isolation, hypervigilance, moderate insomnia, and decreased concentration.  See CAPRI records received in June 2017.

A March 2014 treatment record shows that he stopped taking medication nine months earlier and that as a result he redeveloped a depressed mood and irritability.  His symptoms improved after restarting the medication in the previous month.  A June 2014 treatment record shows that he continued to take medication to control his irritability, depression, anxiety, hypervigilance, and avoidance.  Aside from struggling with family stress in March 2015, the records in 2015 indicate the Veteran was functioning well.  In August 2015, his mood had been "good" but he had some elevation in temper at times.  In October 2015, he also reported his mood had been pretty good.  In January 2016, he reported being "ok" on most days and denied any major depression symptoms.  Overall, his mood was okay.  See CAPRI records received in December 2016.

In June 2016, the Veteran was seen for the first time by a different VA psychiatrist.  His current symptoms were noted to include intrusion, nightmares about twice a month, preference for isolation, avoidance, low mood, anxiety, irritability, anger, insomnia without trazodone, poor concentration and memory, exaggerated startle response and hypervigilance.  He reported that since he had been discharged from service he had been fired from several jobs.  He stated that he lost one job due to being unable to get along with people and that he did not like people telling him what to do.  Another job was lost due to a customer calling him "crazy," not getting along with supervisors, and having fights with coworkers.  He gave a third example of losing a job, which was due to persistent arguments with his boss.  He did not offer an explanation for losing his most recent job in 2011, but he believed other employees complained about his behavior.  The psychiatrist opined that the Veteran's symptoms rendered him unable to achieve and maintain gainful employment due to an inability to follow instructions, complete tasks, and get along with coworkers.  See CAPRI records received in December 2016.

Although favorable, the probative value of the June 2016 opinion is diminished by the fact that the psychiatrist had very limited knowledge of the Veteran's history.  The Veteran's report of being fired from prior jobs is consistent with what he and his wife have reported previously; however, there are other aspects of his work history that were not considered.  In this regard, both the Veteran and his wife acknowledged that he lost some jobs to being laid off.  After referenced above, information provided by a previous employer specifically shows that the Veteran was laid off from a construction job he held for three years due to a lack of work.  It is also noteworthy that on more than one occasion the Veteran attributed his difficulty obtaining work to the economy.  Thus, the evidence shows that Veteran has lost some jobs to reasons unrelated to his PTSD.

The record also shows that the Veteran had been self-employed as a handyman and earned income in this way when he was not able to find other types of employment.  There is no indication that he was unable to perform the tasks involved in being a handyman, and the main obstacle appeared to be not being able to find enough jobs rather than not being able to do the work due to his PTSD.  In fact, he indicated that he functioned best when he was self-employed.  Given the psychiatrist's opinion was based in part on the Veteran's difficulty getting along with others, the fact that he was laid off from jobs and worked best when self-employed shows that working with coworkers was not always an impediment or factor in maintaining employment.  

The psychiatrist also based her opinion on the Veteran's inability to follow instructions and complete tasks.  As previously noted, the Veteran has reported difficulty completing tasks and he reported to the psychiatrist that he had trouble remembering to do things and lost a job five years after service because he left a gate open.  His wife also noted that he did not complete tasks around the house.  However, there is also a record in 2007 that also shows that while he had problems completing tasks, he did not have a problem completing jobs.  The Veteran provided no information to indicate he did not complete jobs as a handyman and since he was laid off from some jobs it suggests that he did not have difficulty completing his work.

The Board recognizes the fact that the Veteran has had difficulty finding employment, particularly since 2011.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The evidence does not show that his PTSD prevented him from performing the physical aspects of prior employment.  As discussed above, the record shows that prior to November 23, 2016 the Veteran held some jobs that have not been terminated due to symptoms associated with his PTSD.  Thus, he has been able to maintain employment, albeit with some difficulties at times.  His concern that age and the economy have been factors in his inability to find employment may be valid, but these are not factors that may be considered in determining whether he is unemployable due to service-connected disability.  

Here, the probative evidence of record is against a finding that the Veteran is rendered unemployable due to his service-connected disability on an extra-schedular basis prior to November 23, 2016, so the claim must be denied.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU prior to November 23, 2016 is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


